Opinion filed December 8, 2016




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-16-00201-CR
                                     ___________

                       JAVIER CASAREZ, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 358th District Court
                             Ector County, Texas
                       Trial Court Cause No. D-45,463


                     MEMORANDUM OPINION
      Appellant, Javier Casarez, originally pleaded guilty to the third-degree felony
offense of driving while intoxicated. Pursuant to the terms of the plea agreement,
the trial court convicted Appellant, assessed his punishment, and placed him on
community supervision for five years. The State subsequently filed a motion to
revoke Appellant’s community supervision. At the revocation hearing, Appellant
pleaded true to six of the allegations contained in the State’s motion to revoke. The
trial court found those allegations to be true, revoked Appellant’s community
supervision, sentenced him to confinement for five years in the Institutional Division
of the Texas Department of Criminal Justice, and imposed a fine in the amount of
$2,652—which was a majority of the original $3,000 fine. We dismiss the appeal.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, a copy of the
reporter’s record, and a copy of the clerk’s record. Counsel also advised Appellant
of his right to review the record and file a response to counsel’s brief. Appellant has
not filed a pro se response.1
         Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).

         1
          This court granted Appellant thirty days in which to exercise his right to file a response to counsel’s
brief.


                                                        2
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision. Moses v. State, 590 S.W.2d 469, 470
(Tex. Crim. App. [Panel Op.] 1979). Furthermore, absent a void judgment, issues
relating to an original plea proceeding may not be raised in a subsequent appeal from
the revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86
(Tex. Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App.
[Panel Op.] 1978). Based upon our review of the record, we agree with counsel that
no arguable grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


December 8, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3